Citation Nr: 0214349	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  97-03 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected panic disorder without agoraphobia.  




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel








INTRODUCTION

The veteran had active service from December 1993 to January 
1996.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the RO that granted service connection for panic disorder 
without agoraphobia and assigned a no percent rating, 
effective in January 1996.  

In July 2000, the Board also remanded the issue of a higher 
rating for the service-connected panic disorder without 
agoraphobia to the RO for additional development of the 
record.  

The RO should undertake to readjudicate the claims of service 
connection for upper respiratory infection and sinusitis, the 
residuals of left knee strain, a left ear disability, the 
residuals of corneal abrasion of the right eye, the residuals 
of low back strain, a urinary tract infection and the 
residuals to typhoid vaccination, previously denied by the 
Board as being not well grounded, in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
Section 7(b)(1); VAOPGCPREC 3-2001.  The veteran should be 
advised of her right to appeal from any adverse 
determination.  



FINDING OF FACT

The service-connected panic disorder without agoraphobia is 
shown to be productive of a disability picture that more 
nearly approximates that of either mild social and industrial 
impairment or occupational and social impairment due to mild 
or transient symptoms with decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress since service.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 10 
percent for the service-connected panic disorder without 
agoraphobia since the date of the grant of service connection 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132 
including Diagnostic Code 9400 (1996); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 9400 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 
5126, and codified as amended at 5102, 5103, 5106 and 5107 
(West 1991 & Supp. 2002)) redefined VA's duty to assist a 
veteran in the development of a claim.  The guidelines for 
the implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a higher rating for 
panic disorder without agoraphobia, initially assigned a no 
percent evaluation, effective in January 1996, and that the 
requirements of the VCAA have in effect been satisfied.  

The has been provided with a Statement of the Case and 
Supplemental Statement of the Case that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
that essentially notifies her of the evidence needed to 
prevail on the claim.  

There is no identified evidence that has not been accounted 
for and the veteran has been given the opportunity to submit 
written argument.  In an August 2000 letter, the RO notified 
the veteran of the evidence needed to substantiate her claim 
and offered to assist her in obtaining any relevant evidence.  

Because the case has already been fully developed, the Board 
sees no useful purpose in delaying consideration of the 
appeal to issue a formal document notifying the veteran what 
evidence she must supply and what evidence VA will obtain for 
her.  

It is pertinent to note in this regard that the veteran has 
failed to report for scheduled VA psychiatric examinations 
without good cause.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without additional assistance to the veteran in the 
development of her claim as required by the VCAA or to give 
her another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


A.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disorder.  

The veteran had active service from December 1993 to January 
1996.  

The service medical records show that the veteran underwent 
Medical Board evaluations in 1995.  She was found to have 
panic disorder without agoraphobia and unfit for further 
active service because of this condition, and her case was 
recommended for referral to the Central Physical Evaluation 
Board for disposition.

The veteran underwent a VA psychiatric examination in July 
1997.  The veteran reported that she had sought counseling 
after service, but discontinued attendance because of 
disagreements with the counselor.  She had received no 
therapy since that time and was taking no medication.  

The veteran reported having panic attacks in crowds and 
sometimes in the car and other locations.  Reportedly, they 
took "her off guard."  During these episodes, she felt 
frightened, had difficulty breathing and felt as if she was 
going to die.  Her heart seemed to beat quickly; she felt 
dizzy; and her palms sweated.  

The veteran reported that these episodes lasted from 10 
minutes up to five hours.  Usually, they started at night 
when she was trying to sleep.  They were relatively mild in 
form about once a day.  She had severely disabling panic 
attacks about once every two weeks.  

The veteran was noted to live at home with her mother where 
she felt more comfortable.  She did not participate in social 
activities and was attending community college where she was 
doing general courses.  Reportedly, she sat in the front row 
near the door and left class pretending to go to the bathroom 
when she experienced attacks.  She had completed two 
semesters at school, making C's with some B's.  

The veteran had never married and did not date because she 
did not feel comfortable with male friends at this time.  She 
reported having had to deal with a lot of 'jerks' in the Navy 
where she experienced a lot sexual harassment.  She noted 
that she did not fall to sleep at night for two or three 
hours.  

Reportedly, the veteran had dreams that were so frightening 
that she did not want to get out of bed.  These dreams varied 
in frequency from none in a week to occurring every night.  
The dreams were often violent, but she did not remember their 
content.  She averaged about five or six hours of sleep per 
night and took brief naps during the day when she had an 
opportunity.  

The veteran was unhappy because she had few friends and 
experienced difficulty relating to people during the last few 
years.  The veteran was noted to be alert and cooperative.  
Her mood was noted to be mildly dejected, but she sometimes 
smiled appropriately.  Her affect was normal in rate and 
amount, and the content was relevant and goal-directed.  No 
evidence of hallucinations or delusions was detected.  

The veteran was noted to be oriented for time, place and 
person.  She registered three items immediately and recalled 
two out of three items at three minutes.  She was able to 
recall the names of the four most recent Presidents.  She 
made no errors when she performed the first five calculations 
of serial sevens from one hundred.  She was able to reverse 
the spelling of a word of five letters.  

The diagnosis was that of panic disorder without agoraphobia.  
The Global Assessment of Function score was that of 65, 
current and in the past year.  

A VA document dated in April 1999 shows that the veteran 
failed to report for a VA psychiatric examination.  

In July 2000, the Board remanded the case to the RO in order 
to obtain reports of the veteran's psychiatric treatment and 
evaluations since separation from service, and to give her 
another opportunity to undergo a psychiatric examination to 
determine the severity of the service-connected panic 
disorder without agoraphobia.  

In an August 2000 letter, the RO asked the veteran to submit 
reports of her psychiatric treatment and evaluations since 
separation from service.  A review of the record does not 
show a reply to this letter.  

A VA document dated in November 2000, notes that the veteran 
failed to report for a VA scheduled psychiatric examination.  


B.  Legal Analysis

Effective on November 7, 1996, 38 C.F.R. § 4.132 was 
redesignated as 38 C.F.R. § 4.130 which included new rating 
criteria for psychiatric disorders.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the old provisions, in evaluating impairment resulting 
from mental disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
the impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  

The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1996).  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2001).  

The veteran's service-connected psychiatric disorder is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. § 4.130 including Diagnostic Code 
9403.  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  

A noncompensable rating is warranted when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  

A 10 percent rating is warranted when there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  

A 30 percent rating is warranted when the ability to 
establish or maintain effective and wholesome relationships 
with people is definitely impaired, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, with psychoneurotic symptoms resulting in such 
reduction in the reliability, flexibility, and efficiency 
levels as to result in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain relationships is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9405 (1996).  

The new general rating formula for mental disorders are as 
follows:  a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 30 percent evaluation requires occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication.  

A noncompensable rating is warranted for a mental condition 
that has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  38 C.F.R. 
§ 4.130 including Diagnostic Code 9403.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a veteran, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2001).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).  

The veteran also has an obligation to cooperate, when 
required, in the development of evidence pertaining to her 
claim.  The duty to assist is not always a one-way street, 
nor is it a blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

While the veteran has failed to report for recent 
examinations scheduled to evaluate the severity of the 
service-connected disability, the initial VA examination 
conducted in 1997 revealed that she was experiencing some 
impairment of social and industrial capacity due to the 
service-connected psychiatric disability.  The Board finds, 
based on a review of the evidence of record, that the 
service-connected disability picture more nearly approximates 
that of mild overall disablement under either set of rating 
criteria.  

The veteran in this regard is shown to experience a level of 
disablement that equates with either mild social or 
industrial impairment or occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational task only 
during periods of significant stress.  

Accordingly, an increased rating of 10 percent is for 
application in this case effective since the date of the 
grant of service connection.  



ORDER

An increased rating of 10 percent for the service-connected 
panic disorder without agoraphobia is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

